Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 December 1797
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        My dear Martha
                        Philadelphia Dec. 27. 97.
                    
                    I am at length got well of a terrible cold, which I think must have proceeded from the intense cold of the day I left Belmont. It became very bad by the time I got to Baltimore, and has been worse here. However it is now entirely passed off. We are here lounging our time away, doing nothing, and having nothing to do. It gives me great regret to be passing my time so uselessly when it could have been so importantly employed at home. I cannot but believe that we shall become ashamed of staying here, and go home in February or March at furthest. Nor are we relieved by the pleasures of society here. For partly from bankruptcies partly from party dissensions society is torn up by the roots. I envy those who stay at home, enjoying the society of their friendly neighbors, blessed with their firesides, and employed in doing something every day which looks usefully to futurity. I expect you will of course charge me before my departure with the procuring you such articles of convenience here as you can get best here. I shall be sending some things for myself in the spring. Tell Mr. Randolph I shall be glad from time to time to exchange meteorological diaries with him, that we may have a comparative view of the climates of this place and ours. I received a letter from Maria last week. She had got quite well of her sprain and was then at the Chesnut grove. However I suppose you hear from one another more directly than through me. Let me also hear from  you, as your welfare, Mr. Randolph’s and the little ones are the things nearest my heart. Do not let them forget me. Adieu my dear Martha affectionately.
                